DETAILED ACTION
This Office action is in response to the applicant’s amendments and remarks filed on 02/04/2022. This action is made FINAL.
	Claims 1-20 are pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the claim interpretation under 35 U.S.C. 112(f), in the amendments and remarks filed 02/04/2022, Applicant argues that the plain and ordinary meaning to the person of ordinary skill of the claim limitations “processing device” and “storage device” recites sufficient structure to perform the claimed functions (see Remarks, Page 1). The Examiner respectfully disagrees.
	Although applicant’s remarks indicate the intention to avoid claim interpretation under
35 U.S.C. § 112(f), the limitations fail to recite sufficient structure to perform the claimed function and
applicant has not presented a persuasive argument showing that a “processing device” and a “storage device” are well-understood and sufficient structures to perform the claimed functions.
	The examiner recommends amending “processing device” to recite a well-known structure
within the art, such as “processor”, as supported by Para. 28 and Para. 46 of the specification, to avoid interpretation under 35 U.S.C. 112(f). The examiner also recommends amending “storage device” to recite a well-known structure within the art, such as “memory”, as supported by Para. 29 and Para. 47 of the specification, to avoid interpretation under 35 U.S.C. 112(f).

Regarding the rejections under 35 U.S.C. 112(b), the examiner finds that the amendment(s) to the claim(s) filed 02/04/2022 provide antecedent basis and overcome the rejection. Thus, the previous rejections under 35 U.S.C. 112(b) are withdrawn. 

Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
	Examiner finds support for the amendments to the claims in at least Para. 50-51, Para. 60, and Para. 73 of the original disclosure.
In the Remarks, Applicant argues the following:
“Note that the claimed mobile device stores settings for components of a first vehicle received from the first vehicle. The settings for components of the first vehicle are then transformed by a machine-learning model to new settings for configuring components of a second vehicle. In contrary, Ricci's mobile device is only used as an interface device for identifying a user profile…Ricci does the above to use a mobile device to identify a particular user profile in a profile database for configuring a vehicle. This approach does not lead one of ordinary skill to use a mobile device to receive settings from a first vehicle and use the first vehicle settings to determine second vehicle settings, as recited in claim 1,” (Remarks, Page 8-9). 

“The cited secondary reference, Gurin, discloses "automatically adjusting a vehicle feature of a vehicle" (Abstract) and does not cure the above deficiencies,” (Remarks, Page 9).

“The above claim features are similarly present in independent claims 12 and 19, thus are also not disclosed in the cited prior art references for the same reason. In light of the above, applicant respectfully submits that independent claims 1, 12, and 19 are patentable over the cited prior art references,” (Remarks, Page 9). 

Examiner respectfully disagrees. 
	Regarding point a, Ricci does disclose that the mobile device (device 212) stores settings for components of a first vehicle received from the first vehicle. Ricci also discloses that Ricci’s mobile device is not only used as an interface device for identifying a user profile. Para. 54 and Para. 111 of Ricci establish that data may be exchanged between the vehicle and the mobile device: 
The term ‘in communication with,’ as used herein, refers to any coupling, connection, or interaction using electrical signals to exchange information or data, using any system, hardware, software, protocol, or format, regardless of whether the exchange occurs wirelessly or over a wired connection.”

[0111] “The vehicle control system 204 may communicate with a device or user interface 212, 248…The device 212, 248 can be a mobile device, including, but not limited to, a mobile telephone…”

Para. 382 of Ricci discloses that the mobile device may stores settings for components of a vehicle received from the vehicle. In addition to Para. 382, Para. 376 and Para. 378 of Ricci are provided below for further context:
[0376] “…method 2000 shown in FIG. 20 begins at step 2004, and proceeds when information associated with a user 216 is received by one or more sensors associated with a vehicle 104 (step 2008).”

[0378] “…method 2000 continues by determining whether any of the information received qualifies as user profile data (step 2012)…”

[0382] “In the event that at least some of the received information qualifies as user profile data, the method 2000 continues by storing the user profile data in a profile data 252 memory associated with the user (step 2016). As previously described, the profile data 252 may include one or more user profiles and may be stored locally (e.g., in a memory of a device 212…”

Thus, it can be seen that the mobile device of Ricci (device 212) does not only function as a user interface. The mobile device of Ricci is capable of receiving data from a vehicle and also storing data received from a vehicle locally in a memory of the mobile device.
	Further, as discussed in the previous Office action, Ricci does use the mobile device (device 212) to receive settings from a first vehicle and use the first vehicle settings to determine second vehicle settings. See at least previously cited Abstract, Para. 10, and Para. 412 of Ricci:
[Abstract] “…the user profiles can be transferred from vehicle-to-vehicle…”

[0010] “Aspects of the above method further comprise storing adjusted vehicle template information in the user profile associated with the user of the vehicle; transferring the adjusted vehicle template information from a first vehicle to a second vehicle, the second vehicle having at least one feature; and adjusting, based at least partially on the adjusted vehicle template information in the user profile, at least one of a state and an arrangement of the at least one feature of the second vehicle.”

[0412] “When it is determined that at least one setting and/or field of a vehicle template requires a conversion, the method 2400 continues by converting the at least one setting and/or field of the vehicle template to match the current, second, vehicle (step 2420).”

	Regarding point b, the Examiner submits that Gurin is not relied upon to cure any deficiencies of Ricci with respect to the limitations discussed in point a. In view of the discussion of point a above, the Examiner submits that Applicant’s arguments made in point b are moot. Nevertheless, Gurin does teach that a mobile device received and stores settings for components of a first vehicle received from the first vehicle. See at least Gurin, Para. 73:
[0073] “…an onboard computer may collect data regarding the user's preferred vehicle settings by communicating with sensors that monitor the position and/or state of the vehicle features as shown in step 510. The onboard computer may then save the user's preferred vehicle settings to a portable storage device such as a flash drive, laptop, cellular phone, personal digital assistant, and/or personal media device in step 520.”

Gurin further teaches using the first vehicle settings to determine second vehicle settings. See at least Gurin, Para. 22:
[0022] “A further advantage of the present invention is to provide a shared-use vehicle reservation system which converts a user's preferred vehicle feature settings for a first vehicle into vehicle feature settings for a second vehicle.”

Thus, it can be seen that, although Gurin is not relied upon to cure deficiencies of Ricci regarding the limitations discussed in point a, Gurin could cure any deficiencies of Ricci with respect to the limitations discussed in point a.

	Regarding point c, for at least the reasons outlined above in discussions of points a and b, the Examiner respectfully submits that independent claims 1, 12, and 19 are unpatentable in view of the cited prior art references.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
Claim 1: “processing device to…receive/determine/configure”
Claim 2: “processing device to…save/send”
Claim 11: “processing device to cause…”
Claim 19: “processing device to…select/estimate/send”
Claim 20: “processing device to…store/send/receive”
Claim 6: “storage device configured to store”

Regarding “processing device” of claims 1-2, 11, and 19-20, such corresponding structure(s) described in the specification as performing the claimed function is/are recited in Para. 28 and Para. 46:
[0028] Controller 208 represents one or more general-purpose processing devices such as a microprocessor, a central processing unit, or the like. More particularly, the processing device can be a complex instruction set computing (CISC) microprocessor, reduced instruction set computing (RISC) microprocessor, very long instruction word (VLIW) microprocessor, single instruction multiple data (SIMD), multiple instructions multiple data (MIMD), or a processor implementing other instruction sets, or processors implementing a combination of instruction sets. Controller 208 can also be one or more special-purpose processing devices such as an ASIC, a programmable logic such as an FPGA, a digital signal processor (DSP), network processor, or the like. Controller 208 is configured to execute instructions for performing the operations and steps discussed herein. 

[0046] Controller 308 represents one or more general-purpose processing devices such as a microprocessor, a central processing unit, or the like. More particularly, the processing device can be a complex instruction set computing (CISC) microprocessor, reduced instruction set computing (RISC) microprocessor, very long instruction word (VLIW) microprocessor, single instruction multiple data (SIMD), multiple instructions multiple data (MIMD), or a processor implementing other instruction sets, or processors implementing a combination of instruction sets. Controller 308 can also be one or more special-purpose processing devices such as an ASIC, a programmable logic such as an FPGA, a digital signal processor (DSP), network processor, or the like. Controller 308 is configured to execute instructions for performing the operations and steps discussed herein. 

Regarding “storage device” of claims 6, such corresponding structure(s) described in the specification as performing the claimed function is/are recited in Para. 29 and Para. 47:
[0029]  The data storage system 214 can include a machine-readable storage medium (also known as a computer-readable medium) on which is stored one or more sets of instructions or software embodying any one or more of the methodologies or functions described herein. The data storage system 214 can have execution capabilities such as it can at least partly execute instructions residing in the data storage system. The instructions can also reside, completely or at least partially, within the memory 210 and/or within the controller 208 during execution thereof by the computer system, the memory 210 and the controller 208 also constituting machine-readable storage media. The memory 210 can be or include main memory of the system 204. The memory 210 can have execution capabilities such as it can at least partly execute instructions residing in the memory.

[0047]  The data storage system 314 can include a machine-readable storage medium (also known as a computer-readable medium) on which is stored one or more sets of instructions or software embodying any one or more of the methodologies or functions described herein. The data storage system 314 can have execution capabilities such as it can at least partly execute instructions residing in the data storage 


If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 12-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci US PG Publication 20140309866 (hereinafter Ricci) in view of Gurin WO 2014120248 A1 (hereinafter Gurin).
	Ricci and Gurin were cited in a previous Office action.

Regarding claim 1, Ricci discloses:
A system comprising: [[Ricci, Para 8] “Embodiments include a device, means, and/or system configured to perform the above methods."]
at least one processing device; and 
memory containing instructions configured to instruct the at least one processing device to: [[Ricci, Para. 8] “Embodiments include a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, perform operations comprising the above methods.”]
receive, from a mobile device of a user, signaling indicative of settings for components of a first vehicle, [[Ricci, Abstract, Para. 111-113, Para. 241, Para. 54, Para. 106, Para. 391, Fig. 2] “…the user profiles can be transferred from vehicle-to-vehicle…;” also see [0111] “The vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons…The device 212, 248 can be a mobile device, including, but not limited to, a mobile telephone, a mobile computer, or other type of computing system or device that is either permanently located in or temporarily associated with, but not necessarily connected to, the vehicle 104;” also see [0112] “The device or user interface 212, 248 can receive input or provide information to a user 216. The user 216 may thus interact with the vehicle control system 204 through the interface or device 212, 248. Further, the device 212, 248 may include or have access to device data 220 and/or profile data 252 (i.e. data fields);” also see [0113] “…profile data 252 may include one or more user profiles. User profiles may be generated based on data gathered from one or more of vehicle preferences (e.g., seat settings, HVAC settings, dash configurations, and the like), recorded settings…;” also see [0241] “Among other things, the profile identification module 848 may receive requests from a user 216, or device 212, 228, 248, to access a profile stored in a profile database 856 or profile data 252;” also see [0054] “The term "in communication with," as used herein, refers to any coupling, connection, or interaction using electrical signals to exchange information or data, using any system, hardware, software, protocol, or format, regardless of whether the exchange occurs wirelessly or over a wired connection;” also see [0106] “The automobile environment can include systems associated with the automobile and devices or other systems in communication 	with the automobile and/or automobile systems;” also see [0391] “For example, a user 216 may request access to the user profile to configure a vehicle 104 using settings and/or preferences stored in the user profile;” also see Fig. 2 and at least “Profile Data 252”, device 212, Vehicle Control System 204, and Communication Network within Fig. 2] wherein the mobile device is configured to store, in data fields, the settings for components of the first vehicle received from the first vehicle; [[Ricci, Para. 54, Para. 111, Para. 376, Para. 378, Para. 382] “The term ‘in communication with,’ as used herein, refers to any coupling, connection, or interaction using electrical signals to exchange information or data, using any system, hardware, software, vehicle control system 204 may communicate with a device or user interface 212, 248…The device 212, 248 can be a mobile device, including, but not 	limited to, a mobile telephone…;” also see [0376] “…method 2000 shown in FIG. 20 begins at step 2004, and proceeds when information associated with a user 216 is received by one or more sensors associated with a vehicle 104 (step 2008);” also see [0378] “…method 2000 continues by determining whether any of the information received qualifies as user profile data (step 2012)…;” [0382] “In the event that at least some of the received information qualifies as user profile data, the method 2000 continues by storing the user profile data in a profile data 252 memory associated with the user (step 2016). As previously described, the profile data 252 may include one or more user profiles and may be stored locally (e.g., in a memory of a device 212…”]
	determine, based on the received signaling, new settings [[Ricci, Para. 10, Para. 98, 			Para. 412] “Aspects of the above method further comprise storing adjusted 			vehicle template information in the user profile associated with the user of the 			vehicle; transferring the adjusted vehicle template information from a first 			vehicle to a second vehicle, the second vehicle having at least one feature; and 			adjusting, based at least partially on the adjusted vehicle template information 			in the user profile, at least one of a state and an arrangement of the at least one 		feature of the second vehicle…Aspects of the above method further comprise 			transferring the at least 	some of the information of the vehicle template from 			the user profile memory to a different vehicle; converting the at least some of 			the information of the vehicle template to match characteristics associated 			with the different vehicle; and adjusting, based at least partially on the 			converting a vehicle template configured for a first vehicle type 			into a second vehicle type;” also see [0412] “When it is determined that at least 			one setting and/or field of a vehicle template requires a conversion, the method 		2400 continues by converting the at least one setting and/or field of the vehicle 			template to match the current, second, vehicle (step 2420). Conversion factors, 			equations, algorithms, and/or other conversion information may be stored…”] 			and
	configure, based on the new settings, the components of a second vehicle. [[Ricci, 			Abstract, Para. 7, Para. 10] “These user profiles can change a configuration of a 			vehicle to match settings for a user, such as a driver and/or passenger;” also see 		[0007] “Aspects of the above method further comprise configuring at least one 			setting of the vehicle based on the information retrieved from the profile data 			memory;” also see [0010] “Aspects of the above method further comprise 			storing adjusted vehicle template information in the user profile 				associated with the user of the vehicle; transferring the adjusted vehicle 			template information from a first vehicle to a second vehicle, the second vehicle 		having at least one feature; and adjusting, based at least partially on the 			adjusted vehicle template information in the user profile, at least one of a state 			and an arrangement of the at least one feature (i.e. component) of the second 			vehicle…Aspects of the above method further comprise transferring the at least 			some of the information of the vehicle template from the user profile memory 			to a different vehicle; converting the at least some of the information of the 		adjusting, based at least partially on the conversion (i.e. new settings), at 			least one of a state and an arrangement of a feature associated with the 			different vehicle.]
	But Ricci does not explicitly disclose determining new settings using a machine-learning model, wherein the settings for components of the first vehicle comprise inputs to the machine-learning model, and the new settings correspond to an output from the machine-learning model.
	However, Gurin teaches:
	determine, based on the received signaling, new settings using a machine-learning model, 			wherein the settings for components of the first vehicle comprise inputs to the 			machine-learning model, and the new settings correspond to an output from the 			machine-learning model; [[Gurin, Para. 66, Para. 70] “Upon reservation of a vehicle, the 			server obtains information from a database and/or server regarding the reserved 			vehicle and/or the user's preferred vehicle feature settings as shown in step 110. The 			user's preferred vehicle 	feature settings may correspond to a type of vehicle different 			from the user's reserved vehicle…For example, the user may reserve a type-A vehicle 			but the user's preferred vehicle 	settings stored in the database and/or server may relate 		to a type-B vehicle. Either the vehicle onboard computer "VOC", the data server, or the 			user communication device (e.g., smart 	phone, cellular phone, or YoGo parking system) 			determines if the user profile already contains a record linked for vehicle feature 			settings corresponding to the reserved vehicle type 120…If not 	known yet for the 			reserved vehicle type, the VOC, data server, or smart phone convert's the user's 				preferred vehicle feature settings for known vehicle types by utilizing an algorithm, 			including neural networks (i.e. a machine learning model) to calculate the user's 		preferred feature settings (i.e. data fields) for this reserved vehicle type as shown in 			step 130, in such a scenario a program may transform the user's preferred vehicle 			feature settings for the type-B vehicle into vehicle features settings for the type-A 			vehicle. The vehicle feature settings for the type-A vehicle may substantially replicate 			the conditions associated with the user's preferred vehicle feature setting for the type-B 		vehicle,” wherein it is interpreted that feature settings for the type-B vehicle are input 			into the neural network to obtain feature settings for the type-A vehicle as the output; 			also see Para. [0070]]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ricci to include the teachings of Gurin. The modification would have been obvious because it facilitates safe operation of a vehicle and simulates the experience of personal ownership of the vehicle. See at least Gurin, Para. 8-9: “In addition to contributing to an individual's identification with his or her vehicle, the preferred vehicle feature settings have practical benefits as well. Certain positioning of the driver seat, steering wheel, foot pedals, and rear view mirrors may be necessary for an individual to safely operate the vehicle. An individual could be at risk if, for example, he or she forgets to adjust the rear view mirror angle in order to view rearward traffic. Moreover, if the driver seat is positioned too close to the steering wheel, a driver may have difficulty getting into the vehicle. A need exists, therefore, for a shared-use vehicle that simulates the experience of personal ownership of the vehicle. Furthermore, a need exists for a shared-use vehicle that automatically adjusts its vehicle features to match the preferred settings of a user who reserves the vehicle.”

Regarding claim 2, the combination of Ricci and Gurin teaches the system of claim 1 as outlined above. 

wherein the instructions are further configured to instruct the at least one processing device to: 
save additional data that indicates the settings of the second vehicle; [[Gurin, Para. 66-67] “For example, the user may reserve a type-A vehicle (i.e. second vehicle) but the user's preferred vehicle settings stored in the database and/or server may relate to a type-B vehicle…If not known yet for the reserved vehicle type, the VOC (i.e. vehicle onboard computer)…convert's the user's preferred vehicle feature settings for known vehicle types by utilizing an algorithm, including neural networks to calculate the user's preferred feature settings for this reserved vehicle type (i.e. for the second vehicle) as shown in step 130, in such a scenario a program may transform the user's preferred vehicle feature settings for the type-B vehicle into vehicle features settings for the type-A vehicle;” also see [0067] “After the server has obtained the user's preferred vehicle feature settings for the reserved vehicle (i.e. additional data that indicates the settings of the second vehicle), the user may download (i.e. save) the preferred vehicle feature settings to a portable storage device as shown in step 140.”] and 
send, to the mobile device, signaling indicative of the additional data for updating a driver profile on the mobile device. [[Gurin, Para. 67-68, Para. 73] “After the server has obtained the user's preferred vehicle feature settings for the reserved vehicle (i.e. additional data), the user may download (i.e. save) the preferred vehicle feature settings to a portable storage device as shown in step 140. The portable storage device may be any device that may store electronic information and may be carried on one's person such as a flash drive, laptop, cellular phone, personal digital assistant, and/or personal media player;” also see [0068] “The portable storage device 210 may transfer information relating to the user's reservation and preferred vehicle feature settings to the data receiver 220 wirelessly and/or through a hard-wired connection,” wherein it is interpreted that because the settings are downloaded to a portable storage device an onboard computer may collect data regarding the user's preferred vehicle settings by communicating with sensors that monitor the position and/or state of the vehicle features as shown in step 510. The onboard computer may then save the user's preferred vehicle settings to a portable storage device such as a flash drive, laptop, cellular phone, personal digital assistant, and/or personal media device in step 520… The server and/or database may index the user's preferred vehicle settings by the identity of the user (i.e. a user profile) and type of vehicle as shown in step 550]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Ricci and Gurin to include these further teachings of Gurin. The modification would have been obvious because it conserves computational energy/is more computationally efficient.  The modification prevents the future need for converting or calculating a user's preferred vehicle feature settings again for the same vehicle type. 

Regarding claim 3, the combination of Ricci and Gurin teaches the system of claim 2 as outlined above. 
Ricci further discloses:
exchanging a security key with the mobile device prior to sending the signaling indicative of the additional data. [[Ricci, Para. 7, Para. 401, Para. 404] “Aspects of the above method further comprise receiving modifying information associated with the user; modifying the user profile data in the profile data memory associated with the user to include the modifying information associated with the user; and storing the modified user profile data in the profile data memory associated with the user. Aspects of the above method include wherein modifying the user profile data includes at least one of overwriting data, deleting data, and adding data;” also see [0401] Authorization may be provided in a number of ways. In some embodiments, the authorization may be associated with a source of the retrieval request. For example, the retrieval request may be made from a source having a trusted, and/or authorized, address. The authorized address may include, but is not limited to, a MAC address, a BIA, an EHA, a physical address, hardware address, IP address, etc. In one embodiment, the authorization may depend on an authorization identification and/or key…The authorization key (i.e. security key) may include, but is not limited to a password, passphrase, code, cryptographic code or code portion, etc., and/or combinations thereof. In the event that the retrieval request and/or user is determined to be authorized, the method 2300 may provide a user with access to the vehicle template,” wherein, considering Para. 241 of Ricci, it is interpreted that the source of the retrieval request may be device 212 (i.e. a mobile device);” also see [0404] In some embodiments, the vehicle template may allow for modifications to data stored therein… Modifying, or changing, the vehicle template may include adding data, deleting data, overwriting data, and/or removing data from the vehicle template. Whether a vehicle template can be modified may be determined based on settings associated with the vehicle template. These settings may be configured by an entity responsible for generating the vehicle template. Additionally or alternatively, the settings may include authorization information for allowing changes, or modifications, to a vehicle template. The authorization information may be similar to the authorization previously described in conjunction with retrieving the vehicle template (i.e. as described in Para. 401 cited above). In one embodiment, the ability to modify the vehicle template may be restricted to an administrative entity (e.g., the creator of the vehicle template, a technical expert, and the like).”
Regarding claim 4, the combination of Ricci and Gurin teaches the system of claim 1 as outlined above. 
Ricci further discloses: 
wherein the data fields comprise settings for a dashboard or center console of the first vehicle, [[Ricci, Para. 113, Para. 32, Para. 310] “As an example, the profile data 252 may include one or more user profiles. User profiles may be generated based on data gathered from one or more of vehicle preferences (e.g., seat settings, HVAC settings, dash configurations (i.e. settings for a dashboard), and the like)…;” also see [0032] “The terms dash and dashboard and variations thereof, as used herein, may be used interchangeably and can be any panel and/or area of a vehicle disposed adjacent to an operator, user, and/or passenger;” also see [0310] “Further, in vehicles adapted to have a configurable console or a configurable dash or heads-up display, the settings 1224 may also provide for how that heads-up display, dash, or console are configured for this particular user.”] and
Gurin further teaches:
the output of the machine-learning model comprises settings for a dashboard or center console of the second vehicle. [[Gurin, Para. 11, Para. 70] “The vehicle features that may be adjusted by the system include, for example…dashboard lighting level;” also see [0070] “If not known yet for the reserved vehicle type, the VOC, data server, or smart phone convert's the user's preferred vehicle feature settings for known vehicle types by utilizing an algorithm, including neural networks to calculate the user's preferred feature settings for this reserved vehicle type as shown in step 330, in such a scenario a program may transform the user's preferred vehicle feature settings for the type-B vehicle into vehicle features settings for the type- A vehicle. The vehicle feature settings for the type-A vehicle may substantially replicate the conditions associated with the user's preferred vehicle feature setting for the type-B vehicle.”]


Regarding claim 6, the combination of Ricci and Gurin teaches the system of claim 1 as outlined above. 
Ricci further discloses:
wherein the system further comprises an additional memory or storage device configured to store additional data that indicates the settings for the second vehicle. [[Ricci, Para. 7, Para. 119, Fig. 2] “Aspects of the above method include wherein the user profile data includes at least one of vehicle settings, user preferences… Aspects of the above method include wherein modifying the user profile data includes at least one of overwriting data, deleting data, and adding data…;” also see [0119] Further, the server 228 may be associated with stored data 232. The stored data 232 may be stored in any system or by any method, as described in conjunction with system data 208, device data 220, and/or profile data 252. The stored data 232 can include information that may be associated with one or more users 216 or associated with one or more vehicles 104. The stored data 232, being stored in a cloud or in a distant facility, may be exchanged among vehicles 104 or may be used by a user 216 in different locations or with different vehicles 104. Additionally or alternatively, the server may be associated with profile data 252 as provided herein. It is anticipated that the profile data 252 may be accessed across the communication network 224 by one or more components of the system 200. Similar to the stored data 232, the profile data 252, being stored in a cloud or in a distant facility, may be exchanged among vehicles 104 or may be used by a user 216 in different locations or with different vehicles 104,”wherein, because stored data 232 can include information that may be associated with one or more users or associated with one or more vehicles, there is sound basis for believing that stored data 232 is capable of storing additional data that indicates settings for a second vehicle; also see Fig. 2 reproduced below that illustrates “Stored Data 232” in addition to “Profile Data 252” as noted by the examiner in red:

    PNG
    media_image1.png
    706
    1046
    media_image1.png
    Greyscale


Regarding claim 7, the combination of Ricci and Gurin teaches the system of claim 1 as outlined above. 
Gurin further teaches:
wherein the data fields further correspond to settings for a third vehicle. [[Gurin, Para. 66, Para. 69, Para. 70] “If not known yet for the reserved vehicle type, the VOC, data server, or smart phone convert's the user's preferred vehicle feature settings (i.e. data fields) for known vehicle types by utilizing an algorithm, including neural networks to calculate the user's preferred feature settings for this reserved vehicle (i.e. second vehicle) type…;” also, see [0069] “If not known yet for the reserved vehicle type (i.e. second vehicle), the VOC, data server, or smart phone convert's the user's preferred vehicle feature settings for known vehicle types by utilizing an algorithm, including neural networks to calculate the (i.e. second vehicle), the VOC obtains information from the portable data storage device or through communication as known in the art to obtain user preferred vehicle settings for either the exact vehicle type or a range of previously stored preferred feature settings for other vehicles previously used vehicle types by the user as indexed / stored in a database and/or server as shown in step 310,” wherein in the above cited paragraphs of Gurin it is indicated that the user’s preferred vehicle settings (i.e. data fields) can be for known vehicle types  (i.e. more than one type of vehicle), and thus it is interpreted that the data fields may correspond to more than one vehicle (i.e. a first vehicle and/or a third vehicle).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Ricci and Gurin to include these further teachings of Gurin. The modification would have been obvious because the teachings of Gurin aim to simulate the experience of personal ownership of a vehicle (see Gurin, Para. 9 and Para. 17). By having data fields further correspond to settings for at least a first and third vehicle, Gurin may accommodate users that own more than one vehicle. 

Regarding claim 12, Ricci discloses:
A method comprising: [[Ricci, Para. 8] “Embodiments include a device, means, and/or system configured to perform the above methods.”]
receiving, from a mobile device of a user by a computing system of a first vehicle, signaling indicative of settings of components of a second vehicle, [[Ricci, Abstract, Para. 111-113, Para. 241, Para. 54, Para. 106, Para. 391, Fig. 2] “…the user profiles can be transferred from vehicle-to-vehicle (i.e. from a second vehicle to a first vehicle)…;” also see [0111] “The vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons… The device 212, 248 can be a mobile device, including, but not limited to, a mobile telephone, a mobile computer, or other type of computing system or device that is either permanently located in or temporarily associated with, but not necessarily connected to, the vehicle 104;” also see [0112] “The device or user interface 212, 248 can receive input or provide information to a user 216. The user 216 may thus interact with the vehicle control system 204 through the interface or device 212, 248. Further, the device 212, 248 may include or have access to device data 220 and/or profile data 252 (i.e. data fields);” also see [0113] “…profile data 252 (i.e. data fields) may include one or more user profiles. User profiles may be generated based on data gathered from one or more of vehicle preferences (e.g., seat settings, HVAC settings, dash configurations, and the like), recorded settings…;” also see [0241] “Among other things, the profile identification module 848 may receive requests from a user 216, or device 212, 228, 248, to access a profile stored in a profile database 856 or profile data 252;” [0054] “The term "in communication with," as used herein, refers to any coupling, connection, or interaction using electrical signals to exchange information or data, using any system, hardware, software, protocol, or format, regardless of whether the exchange occurs wirelessly or over a wired connection;” also see [0106] “The automobile environment can include systems associated with the automobile and devices or other systems in communication with the automobile and/or automobile systems;” also see [0391] “For example, a user 216 may request access to the user profile to configure a vehicle 104 using settings and/or preferences stored in the user profile;” also see Fig. 2 and at least “Profile Data 252”, device 212, Vehicle Control System 204, and Communication Network within Fig. 2] wherein the mobile device is configured to store, in data fields, the settings for components of the second vehicle received from the second vehicle; [[Ricci, Para. 54, Para. 111, Para. 376, Para. 378, Para. 382] “The term ‘in communication with,’ as used herein, refers to any coupling, connection, or interaction using electrical signals to exchange information or data, using any system, hardware, software, protocol, or format, regardless of whether the exchange occurs wirelessly or over a wired connection;” also see [0111] “The vehicle control system 204 may communicate with a device or user interface 212, 248…The device 212, 248 can be a mobile device, including, but not limited to, a mobile telephone…;” also see [0376] “…method 2000 shown in FIG. 20 begins at step 2004, and proceeds when information associated with a user 216 is received by one or more sensors associated with a vehicle 104 (step 2008);” also see [0378] “…method 2000 continues by determining whether any of the information received qualifies as user profile data (step 2012)…;” [0382] “In the event that at least some of the received information qualifies as user profile data, the method 2000 continues by storing the user profile data in a profile data 252 memory associated with the user (step 2016). As previously described, the profile data 252 may include one or more user profiles and may be stored locally (e.g., in a memory of a device 212…”]
estimating, based on the received signaling, a configuration of vehicle functions for the first vehicle, [[Ricci, Para. 10, Para. 98, Para. 412] “Aspects of the above method further comprise storing adjusted vehicle template information in the user profile associated with the user of the vehicle; transferring the adjusted vehicle template information from a first vehicle to a second vehicle, the second vehicle having at least one feature; and adjusting, based at least partially on the adjusted vehicle template information in the user profile, at least one of a state and an arrangement of the at least one feature of the second vehicle…Aspects of the above method further comprise transferring the at least some of the information of the vehicle template from the user profile memory to a different vehicle; converting the at least some of the information of the vehicle template to match characteristics associated with the different vehicle; and  also see [0098] FIG. 24 is a flow or process diagram of a method for converting a vehicle template configured for a first vehicle type into a second vehicle type;” also see [0412] “When it is determined that at least one setting and/or field of a vehicle template requires a conversion, the method 2400 continues by converting the at least one setting and/or field of the vehicle template to match the current, second, vehicle (step 2420). Conversion factors, equations, algorithms, and/or other conversion information may be stored…”] and 
controlling, by the computing system based on the configuration, components of the first vehicle. [[Ricci, Abstract, Para. 7, Para. 10] “These user profiles can change a configuration of a vehicle to match settings for a user, such as a driver and/or passenger;” also see [0007] “Aspects of the above method further comprise configuring (i.e. controlling) at least one setting of the vehicle based on the information retrieved from the profile data memory;” also see [0010] Aspects of the above method further comprise storing adjusted vehicle template information in the user profile associated with the user of the vehicle; transferring the adjusted vehicle template information from a first vehicle to a second vehicle, the second vehicle having at least one feature; and adjusting, based at least partially on the adjusted vehicle template information in the user profile, at least one of a state and an arrangement of the at least one feature (i.e. component) of the second vehicle…Aspects of the above method further comprise transferring the at least some of the information of the vehicle template from the user profile memory to a different vehicle; converting the at least some of the information of the vehicle template to match characteristics associated with the different vehicle; and adjusting, based at least partially on the conversion (i.e. new settings), at least one of a state and an arrangement of a feature associated with the different vehicle.]

However, Gurin teaches:
wherein the settings for components of the second vehicle comprise an input to a machine- learning model, and the configuration corresponds to an output from the machine-learning model; [[Gurin, Para. 66, Para. 70] “Upon reservation of a vehicle, the server obtains information from a database and/or server regarding the reserved vehicle and/or the user's preferred vehicle feature settings (i.e. first data) as shown in step 110. The user's preferred vehicle feature settings may correspond to a type of vehicle different from the user's reserved vehicle…For example, the user may reserve a type-A vehicle (i.e. first vehicle) but the user's preferred vehicle settings stored in the database and/or server may relate to a type-B vehicle (i.e. second vehicle). Either the vehicle onboard computer "VOC", the data server, or the user communication device (e.g., smart phone, cellular phone, or YoGo parking system) determines if the user profile already contains a record linked for vehicle feature settings corresponding to the reserved vehicle type 120…If not known yet for the reserved vehicle type, the VOC, data server, or smart phone convert's the user's preferred vehicle feature settings for known vehicle types by utilizing an algorithm, including neural networks (i.e. machine learning model) to calculate the user's preferred feature settings for this reserved vehicle type as shown in step 130, in such a scenario a program may transform the user's preferred vehicle feature settings for the type-B vehicle into vehicle features settings for the type-A vehicle. The vehicle feature settings for the type-A vehicle may substantially replicate the conditions associated with the user's preferred vehicle feature setting for the type-B vehicle;” wherein it is interpreted that feature settings (i.e. first data) for the type-B vehicle are input into the neural network to obtain feature settings (i.e. a configuration) for the type-A vehicle as the output; also see [0070]]


Regarding claim 13, claim 13 recites a method with substantially the same limitations of claim 2. Thus, claim 13 is rejected on the same basis as claim 2 as outlined above.

Regarding claim 14, claim 14 recites a method with substantially the same limitations of claim 3. Thus, claim 14 is rejected on the same basis as claim 3 as outlined above.

Regarding claim 16, the combination of Ricci and Gurin teaches the method of claim 12 as outlined above. 
Gurin further teaches:
wherein the components of the first vehicle comprise at least one of an engine, a suspension system, a steering system, or a final drive. [[Gurin, Para. 11, Para. 64] “The vehicle features (i.e. components) that may be adjusted by the system include, for example the steering wheel position …engine parameters;” also see [0064] “In general, the present invention is directed toward a system for adjusting vehicle features in accordance with a user's preferences. More specifically, the present invention relates to a vehicle reservation system that automatically updates a reserved vehicle's customizable features with a user's preferred vehicle feature settings. A vehicle's customizable features include, but are not limited to…the steering wheel position…and engine parameters.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Ricci and Gurin to include these further teachings of Gurin. The modification would have been obvious because it enables a vehicle to simulate the experience of personal ownership of the vehicle and automatically adjust its features (in this case, the steering wheel and engine) to match the preferred settings of a user who reserves the vehicle (see Gurin, Para. 8-9).

Regarding claim 17, the combination of Ricci and Gurin teaches the method of claim 12 as outlined above. 
Gurin further teaches:
wherein the user profile comprises data fields related to component settings for a first type of vehicle, and the first vehicle is a second type of vehicle. [[Gurin, Para. 66] “The user's preferred vehicle feature settings (i.e. data fields) may correspond to a type of vehicle different from the user's reserved vehicle…For example, the user may reserve a type-A vehicle but the user's preferred vehicle settings stored in the database and/or server may relate to a type-B vehicle.”]

Regarding claim 19, Ricci discloses:
A system comprising: [[Ricci, Para. 8] “…system configured to perform the above methods …”]
a display of a mobile device configured to present a user interface to a user; [[Ricci, Para. 111] The vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons…or through a graphical user interface… The device 212, 248 can be a mobile device, including, but not limited to, a mobile telephone…”]
at least one processing device; and 
memory containing instructions configured to instruct the at least one processing device to: [[Ricci, Para. 8] “Embodiments include a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, perform operations comprising the above methods.”
	select, according to user input received via the user interface, data fields corresponding to a 	first vehicle, the data fields comprising settings of components of a second vehicle, 	[[Ricci, Abstract, Para. 7, Para. 111-113, Para. 54, Para. 106, Para. 241, Para. 391, Fig. 2] 	“…each user profile may include settings, preferences, habits, and content associated 	with an individual user and/or vehicle (i.e. a second vehicle)…;” also see [Abstract] 	“…the user profiles can be transferred from vehicle-to-vehicle… (i.e. from a second 	vehicle to a first vehicle),” also see [0007] “Aspects of the above method further 	comprise configuring at least one setting of the vehicle (i.e. the first vehicle) based on 	the information retrieved from the profile data memory,” also, see [0111] The vehicle 	control system 204 may communicate with a device or user interface 212, 248. The user 	interface 212, 248 may be operable to receive user input either through touch input, on 	one or more user interface buttons…,” also see [0112] “The device or user interface 212, 248 can receive input or provide information to a user 216. The user 216 may thus 	interact with the vehicle control system 204 through the interface or device 212, 248. 	Further, the device 212, 248 may include or have access to device data 220 and/or 	profile data 252 (i.e. data fields),” also see [0113] “…profile data 252 may include one or 	more user profiles. User profiles may be generated based on data gathered from one or 	more of vehicle preferences (e.g., seat settings, HVAC settings, dash configurations, and 	the like), recorded settings…;” also see [0054] “The term "in communication with," as 	used herein, refers to any coupling, connection, or interaction using electrical signals to 	exchange information or data, using any system, hardware, software, protocol, or 	format, regardless of whether the exchange occurs wirelessly or over a wired 	connection;” also see [0106] “The automobile environment can include systems 	associated with the automobile and devices or other systems in communication with 	the automobile and/or automobile systems;” also see [0241] “Among other things, the 	profile identification module 848 may receive requests from a user 216, or device 212, 	228, 248, to access a profile stored in a profile database 856 or profile data 252;” also 	see [0391] “For example, a user 216 may request access to the user profile to configure 	a vehicle 104 using settings and/or preferences stored in the user profile.”] the settings 	of components of the second vehicle being received from the second vehicle and 	stored in the mobile device; [[Ricci, Para. 54, Para. 111, Para. 376, Para. 378, Para. 382] 	“The term ‘in communication with,’ as used herein, refers to any coupling, connection, 	or interaction using electrical signals to exchange information or data, using any system, 	hardware, software, protocol, or format, regardless of whether the exchange occurs 	wirelessly or over a wired connection;” also see [0111] “The vehicle control system 204 	may communicate with a device or user interface 212, 248…The device 212, 248 can be method 2000 continues by storing the user profile data in a profile data 252 	memory associated with the user (step 2016). As previously described, the profile data 	252 may include one or more user profiles and may be stored locally (e.g., in a memory 	of a device 212…”]
	estimate a configuration for vehicle functions of the first vehicle, [[Ricci, Para. 10, Para. 98, 	Para. 412] “Aspects of the above method further comprise storing adjusted vehicle 	template information in the user profile associated with the user of the vehicle; 	transferring the adjusted vehicle template information from a first vehicle to a second 	vehicle, the second vehicle having at least one feature; and adjusting, based at least 	partially on the adjusted vehicle template information in the user profile, at least one of 	a state and an arrangement of the at least one feature of the second vehicle…Aspects of 	the above method further comprise transferring the at least some of the information of 	the vehicle template from the user profile memory to a different vehicle; converting the 	at least some of the information of the vehicle template to match characteristics 	associated with the different vehicle; and adjusting, based at least partially on the 	conversion, at least one of a state and an arrangement of a feature associated with the 	different vehicle;” also see [0098] “FIG. 24 is a flow or process diagram of a method for 	converting a vehicle template configured for a first vehicle type into a second vehicle type;” also see [0412] “When it is determined that at least one setting and/or field of a 	vehicle template requires a conversion, the method 2400 continues by converting the at 	least one setting and/or field of the vehicle template to match the current, second, 	vehicle (step 2420). Conversion factors, equations, algorithms, and/or other conversion 	information may be stored…”] and
	send, to the first vehicle, signaling indicative of the configuration, wherein the first vehicle is 	configured to, based on the configuration, control settings of components of the first 	vehicle. [[Ricci, Abstract, Para. 7, Para. 10] “These user profiles can change a 	configuration of a vehicle to match settings for a user, such as a driver and/or 	passenger;” also see [Abstract] “…the user profiles can be transferred from vehicle-to-	vehicle…;” also see [0007] “Aspects of the above method further comprise configuring 	(i.e. controlling) at least one setting of the vehicle based on the information retrieved 	from the profile data memory;” also see [0010] “Aspects of the above method further 	comprise storing adjusted vehicle template information in the user profile associated 	with the user of the vehicle; transferring the adjusted vehicle template information from 	a first vehicle to a second vehicle, the second vehicle having at least one feature; and 	adjusting, based at least partially on the adjusted vehicle template information in the 	user profile, at least one of a state and an arrangement of the at least one feature (i.e. 	component) of the second vehicle…Aspects of the above method further comprise 	transferring the at least some of the information of the vehicle template from the user 	profile memory to a different vehicle; converting the at least some of the information of 	the vehicle template to match characteristics associated with the different vehicle; and 	adjusting, based at least partially on the conversion, at least one of a state and an 	arrangement of a feature associated with the different vehicle.”]

However, Gurin teaches:
wherein the data fields comprise input to a machine-learning model, and the configuration corresponds to an output of the machine-learning model; [[Ricci, Para. 66, Para. 70] “Upon reservation of a vehicle, the server obtains information from a database and/or server regarding the reserved vehicle and/or the user's preferred vehicle feature settings (i.e. data fields) as shown in step 110. The user's preferred vehicle feature settings may correspond to a type of vehicle different from the user's reserved vehicle…For example, the user may reserve a type-A vehicle (i.e. first vehicle) but the user's preferred vehicle settings stored in the database and/or server may relate to a type-B vehicle (i.e. second vehicle). Either the vehicle onboard computer "VOC", the data server, or the user communication device (e.g., smart phone, cellular phone, or YoGo parking system) determines if the user profile already contains a record linked for vehicle feature settings corresponding to the reserved vehicle type 120…If not known yet for the reserved vehicle type, the VOC, data server, or smart phone convert's the user's preferred vehicle feature settings for known vehicle types by utilizing an algorithm, including neural networks (i.e. machine learning model) to calculate the user's preferred feature settings for this reserved vehicle type as shown in step 130, in such a scenario a program may transform the user's preferred vehicle feature settings for the type-B vehicle into vehicle features settings for the type-A vehicle. The vehicle feature settings for the type-A vehicle may substantially replicate the conditions associated with the user's preferred vehicle feature setting for the type-B vehicle,” wherein it is interpreted that feature settings (i.e. data fields) for the type-B vehicle are input into the neural network to obtain feature settings (i.e. data fields) for the type-A vehicle as the output; also see Para. [0070]]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ricci to include the teachings of Gurin. The 

	Regarding claim 20, the combination of Ricci and Gurin teaches the system of claim 19 as outlined above. 
	Gurin further teaches:
wherein the instructions are further configured to instruct the at least one processing device to: 
store a driver profile, corresponding to the data fields, in memory or a storage device; [[Gurin, Para. 66, Para. 73] “Upon reservation of a vehicle, the server obtains information from a database and/or server regarding the reserved vehicle and/or the user's preferred vehicle feature settings as shown in step 110… the data server, or the user communication device…determines if the user profile already contains a record linked for vehicle feature settings corresponding to the reserved vehicle type 120;” also see [0073] “FIG. 5 is a flowchart diagramming the process in which a user's preferred vehicle settings may be saved (i.e. stored) on a server and/or database external to the vehicle…an onboard computer may collect data (i.e. data fields) regarding the may then save the user's preferred vehicle settings to a portable storage device…The server and/or database may index the user's preferred vehicle settings by the identity of the user (i.e. a user profile) and type of vehicle as shown in step 550…”]
send, to the first vehicle, a request for data regarding settings used by the components of the first vehicle; [[Gurin, Para. 66, Para. 67] “If not known yet for the reserved vehicle type, the VOC (i.e. vehicle onboard computer)…convert's the user's preferred vehicle feature settings for known vehicle types by utilizing an algorithm, including neural networks to calculate the user's preferred feature settings for this reserved vehicle type (i.e. for the first vehicle) as shown in step 130, in such a scenario a program may transform the user's preferred vehicle feature settings for the type-B vehicle into vehicle features settings for the type-A vehicle; also see [0067] “After the server has obtained the user's preferred vehicle feature settings for the reserved vehicle (i.e. the first vehicle), the user may download the preferred vehicle feature settings to a portable storage device as shown in step 140. The portable storage device may be any device that may store electronic information and may be carried on one's person such as a flash drive, laptop, cellular phone, personal digital assistant, and/or personal media player,” wherein it is interpreted that to download the preferred vehicle feature settings determined by a vehicle onboard computer of a reserved (i.e. first) vehicle to a portable storage device, the system must be capable of sending a request for data regarding settings used by the components of the first vehicle.]
receive, from the first vehicle, signaling indicative of the data regarding the ACTIVE 48395917v22-- 31 --Patent ApplicationAttorney Docket No. 120426-209700/USMicron Ref.: 2019-2097.00/USsettings; [[Gurin, Para. 66-67, Para. 73]  “If not known yet for the reserved vehicle type, the VOC (i.e. vehicle onboard computer)…convert's the user's preferred vehicle feature settings for known vehicle types by utilizing an algorithm, including neural networks to calculate the user's preferred feature settings for this reserved vehicle type (i.e. for the first vehicle) as shown in step 130, in such a scenario a program may transform the user's preferred vehicle feature settings for the type-B vehicle into vehicle features settings for the type-A vehicle;” also see [0067] “After the server has obtained the user's preferred vehicle feature settings for the reserved vehicle (i.e. the first vehicle), the user may download the preferred vehicle feature settings to a portable storage device as shown in step 140;” also see [0073] “FIG. 5 is a flowchart diagramming the process in which a user's preferred vehicle settings may be saved on a server and/or database external to the vehicle. The process begins with the user adjusting the vehicle features to a preferred setting when using the vehicle as shown in step 500. Next, an onboard computer may collect data regarding the user's preferred vehicle settings by communicating with sensors that monitor the position and/or state of the vehicle features as shown in step 510. The onboard computer may then save the user's preferred vehicle settings to a portable storage device such as a flash drive, laptop, cellular phone, personal digital assistant, and/or personal media device in step 520… The server and/or database may index the user's preferred vehicle settings by the identity of the user (i.e. a user profile) and type of vehicle as shown in step 550”] and
update, based on the data regarding the settings, the stored driver profile.  [[Gurin, Para. 66-67, Para. 73, Para. 108] see Para. 66-67 and Para. 73 as cited above; also see [00108] “The VOC 405 (i.e. vehicle onboard computer) in conjunction with mirror actuator position feedback and/or interior user facing camera calculate the preferred vehicle settings into parameters that are subsequently stored within the user profile for the specific vehicle type,” wherein it is interpreted that subsequently storing vehicle settings that were not previously stored within an existing user profile updates a stored driver profile based on data regarding the settings]
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Gurin further in view of Cox et al. GB 2561621 A (hereinafter Cox).
	Cox was cited in a previous Office action.

Regarding claim 5, the combination of Ricci and Gurin teaches the system of claim 1 as outlined above.
Ricci further discloses:
wherein the data fields comprise historical data for [[Ricci, Para. 10, Para. 315] “Aspects of the above method further comprise storing adjusted vehicle template information in the user profile associated with the user of the vehicle; transferring the adjusted vehicle template information from a first vehicle to a second vehicle...” also see [0315] “Information corresponding to a user and/or a user profile may be stored in the profile information portion 1238. For example, the profile information 1238 (i.e. data fields) may include data relating to at least one of current data, historical data, a user preference, user habit, user routine…” and
	Gurin further teaches:
the output from the machine- learning model comprises settings for a [[Gurin, Para. 66] For example, the user may reserve a type-A vehicle (i.e. second vehicle) but the user's preferred vehicle settings stored in the If not known yet for the reserved vehicle type, the VOC, data server, or smart phone convert's the user's preferred vehicle feature settings for known vehicle types by utilizing an algorithm, including neural networks (i.e. machine learning model) to calculate the user's preferred feature settings (i.e. data fields) for this reserved vehicle type as shown in step 130, in such a scenario a program may transform the user's preferred vehicle feature settings for the type-B vehicle into vehicle features settings for the type-A vehicle.”]
	But the combination of Ricci and Gurin does not explicitly teach wherein the data fields comprise historical data for brake settings of a braking system of the first vehicle, and the output from the machine- learning model comprises settings for a braking system of the second vehicle that are determined based on the historical data.
	However, Cox teaches:
wherein the data fields comprise historical data for brake settings of a braking system of the first vehicle, and the output from the machine- learning model comprises settings for a braking system of the second vehicle that are determined based on the historical data. [[Cox, Page 1; Abstract, Page 15; Lines 6-7; Page 14; Lines 23-25] “A method for configuring the settings or configuration of a vehicle, comprising: storing on a memory one or more first vehicle settings configured for a user in relation to a first vehicle 400, by setting up user preferences 385 in a profile 395…One or more of said first vehicle settings are translated or transferred 410 into one or more corresponding second vehicle settings for said second vehicle by analysing said first vehicle settings against parameters of the first vehicle thereby to determine corresponding said one or more vehicle settings for said second vehicle based on parameters of the second vehicle 405,” wherein it is interpreted that stored first vehicle settings are historical data; also see [Page 15; Lines 6-7] “Preferably, the vehicle settings (i.e. stored first vehicle settings) comprises settings relating to the sensitivity of one or more vehicle controls, for example the braking or suspension;” also see [Page 14; Lines 23-25] “Preferably, translating one or more first vehicle settings further comprises using the machine learning algorithm to predict one or more of said corresponding second vehicle settings.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the combination of Ricci and Gurin to include the teachings of Cox. The modification would have been obvious because “when a user transfers to a different vehicle, they will have to input these preferences manually in the different vehicle. This can be time consuming, and negatively impact the user experience. Furthermore, in the meantime another user, such as a family member, may alter the settings in the original vehicle to suit their own preferences, leading to the original user having to reset their preferences when returning to the original vehicle” (see Cox, Page 22; Lines 27-30) Additionally, the modification would have been obvious because the combination of Ricci and Gurin already teaches utilizing historical data for settings of a first vehicle and the output of a machine-learning model to determine settings for components of a second vehicle. Although the combination does not explicitly teach settings for a braking system, including the teachings of Cox to obtain settings for a braking system would be simple substitution of one known element for another known in the field to yield predictable results. A braking system is merely another commonly known component that must be configured in a vehicle.

Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Gurin further in view of Chang et al. US PG Publication 20150057839 (hereinafter Chang).
	Chang was cited in a previous Office action.

Regarding claim 8, the combination of Ricci and Gurin teaches the system of claim 7 as outlined above. 

However, Chang teaches:
the settings for the components of the first vehicle comprise settings for the user when using the first vehicle as a driver; and 
the settings for the third vehicle comprise settings for the user when using the third vehicle as a passenger. [[Chang, Para. 25, Para. 36] “In embodiments, a user may have multiple sets of preferences for user customizable operational features of vehicles. As an example, a user may have different sets of preferences based on whether the user is a driver or a passenger. As another example, a user may have different sets of preferences based on the type or the model of the vehicle;” also see [0036] ““In embodiments, user customizable operational features of a vehicle may be adjusted according to the location of the user in a vehicle, e.g., whether the user is the driver or a passenger.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the combination of Ricci and Gurin to include the teachings of Chang. The modification would have been obvious because it enables automated adjustment of both driver and passenger features to a user’s liking: “Vehicle 100, enhanced by the teachings of this disclosure, may automate part or all of adjustments for user customizable operational features of the vehicle according to the preferences of the driver or passenger who uses the vehicle” (see Chang, Para. 21).

Regarding claim 10, the combination of Ricci and Gurin teaches the system of claim 1 as outlined above. 
But the combination of Ricci and Gurin does not explicitly teach wherein the data fields comprise driving mode preferences for the first vehicle received from the user via a user interface of the mobile device.
However, Chang teaches:
wherein the data fields comprise driving mode preferences for the first vehicle received from the user via a user interface of the mobile device. [[Chang, Para. 36, Para. 43, Para. 44, Para. 59] “Controller 230 may obtain the preferences of a user from a mobile device associated with the user, and adjust the user customizable operational features of the vehicle based at least in part on the obtained preferences of the user. In embodiments, user customizable operational features of a vehicle may be adjusted according to the location of the user in a vehicle, e.g., whether the user is the driver or a passenger…In embodiments, input module 250 may be operatively coupled with the controller, and configured to enable the user to provide to the controller of the location of the user in the vehicle. In some embodiments, input module may have a touch screen so that a user may intuitively communicate to controller 230 of her location in the vehicle. In some embodiments, input module may have a touch screen, keyboard, or the like input device so that a user may communicate to controller 230 of her location in the vehicle via the direct manipulation interface;” also see [0043] “Next, at block 320, preferences for user customizable operational features of vehicles of the user may be communicated from the mobile device to the controller;” also see [0044] “Next, at block 330, the user customizable operational features of the vehicle may be configured, e.g., by controller 230, according to the communicated preferences of the user. In embodiments, controller 230 may adjust driving related user customizable operational features of the vehicle, such as the mode of operation, steering and suspension systems, safety features, etc;” also see [0059] “…controller 230 may adjust basic driving such as settings for mode of operation (e.g. normal, comfort, sport, or eco mode for engine and transmission, etc.)…”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the combination of Ricci and Gurin to include the teachings of Chang. The modification would have been obvious because it enables a vehicle’s mode of operation to be customized based on user preferences (see Chang Para. 44) and can be a means for conserving fuel. See Chang, Para. 45: “controller 230 may be configured to adjust user customizable operational features of the vehicle based on one or more goal-oriented preferences…a user may have the goal to save fuel during city driving. In this case, controller 230 may change the engine and transmission into eco or economy mode…”

 Regarding claim 11, the combination of Ricci, Gurin, and Chang teaches the system of claim 10 as outlined above. 
	Chang further teaches:
the driving mode preferences comprise preferences for a mode of vehicle operation; [[Chang, Para. 59] “…controller 230 may adjust basic driving related user customizable features of the vehicle according to the user preferences, such as settings for mode of operation (e.g. normal, comfort, sport, or eco mode for engine and transmission, etc.)…”] and 
the instructions are further configured to instruct the at least one processing device to cause a transmission system of the second vehicle to operate in accordance with the mode of vehicle operation. [[Chang, Para. 21, Para. 59, Para. 39, Para. 45] “For examples, user customizable operational features may include…transmission settings…;” also see [0059] “…controller 230 may adjust basic driving related user customizable features of the vehicle according to the user preferences, such as settings for mode of operation (e.g. normal, comfort, sport, or eco mode for engine and transmission, etc.)…;” also see [0039] “…controller 230 may then adjust one or more settings of… transmission, performance or economy mode of operation…based at least in part on the obtained preferences of the user;” also see [0045] “In this case, controller 230 may change the engine and transmission into eco or economy mode…”]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Gurin further in view of Chang further in view of Minster et al. US PG Publication 20170267256 (hereinafter Minster).
	Minster was cited in a previous Office action.

Regarding claim 9, the combination of Ricci, Gurin, and Chang teach the system of claim 8 as outlined above.
But the combination of Ricci, Gurin, and Chang does not explicitly teach wherein the third vehicle is an autonomous vehicle, and the settings for the third vehicle comprise an automated driving configuration requested by the user.
However, Minster teaches:
wherein the third vehicle is an autonomous vehicle, and the settings for the third vehicle comprise an automated driving configuration requested by the user. [[Minster, Para. 50] Passenger preferences are preferably stored in a profile linked to a particular passenger so that any vehicle a passenger rides in may benefit or utilize that passenger's preferences automatically (without the passenger necessarily having to re-specify them). For instance, a passenger's profile may be linked to passenger preference dataset that is further linked or associated with a ridesharing application that is accessible to the user. In such instance, when the passenger makes a pickup request for an autonomous vehicle, the pickup request may automatically trigger a search for a passenger profile and the passenger preferences linked therewith. In this way, the autonomous vehicle may automatically obtain the passenger's driving behavior preferences (i.e. settings comprising an automated driving configuration)…”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the combination of Ricci, Gurin, and Chang to include the teachings of Minster. The modification would have been obvious because “ability to modify driving style according to passenger preference is especially important in autonomous vehicles because of the control disconnect between passengers and the autonomous vehicles—if passengers are not in control of the vehicle, they at least want it to behave in a predictable and confidence-inspiring manner. Further, different passengers may have drastically different desires or needs when it comes to how an autonomous vehicle drives. Thus, there is a need in the vehicle automation field to create methods for autonomous vehicle driving behavior modification” (see Minster, Para. 4).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Gurin further in view of Beuschel et al. DE 102018211835 A1 (hereinafter Beuschel).
Beuschel was cited in a previous Office action.

Regarding claim 15, the combination of Ricci and Gurin teaches the method of claim 12 as outlined above.
But the combination of Ricci and Gurin does not explicitly teach wherein the machine-learning model is an artificial neural network (ANN), and the estimating comprises: processing data fields of the first data as input data according to the ANN to generate output data; and deriving the configuration according to the generated output data.
However, Beuschel teaches:
	wherein the machine-learning model is an artificial neural network (ANN), [[Beuschel, Para. 9] “The invention is based on the finding that a setting position of the adjustable component of a previously unused vehicle by a user can be determined more easily by means of a trained artificial neural network as described above. As a result, a user does not have to adjust the setting position himself in a previously unused vehicle, but can fall back on the setting position determined by the artificial neural network.”] and the estimating comprises:
processing data fields of the first data as input data according to the ANN to generate output data; [[Beuschel, Para. 25, Para. 44] “The setting device further comprises an evaluation unit, which is designed to determine a setting position of the component in the vehicle by inputting the vehicle model and the user parameter into the artificial neural network;” also see [44] “Input data for the artificial neural network are the user parameters of the reference users…and the vehicle models of the reference vehicle models...Output data is the reference setting positions.”] and 
deriving the configuration according to the generated output data. [[Beuschel, Para. 27] “The setting position of the respective component is then translated by the driving means into a control signal. By means of the control signal, the at least one actuator of the component can be operated. By the actuator then the respective component, such as the seat, the mirror or the door of the vehicle can be moved and adjusted to the appropriate setting position.”] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Ricci and Gurin to include the teachings of Beuschel. The modification would have been obvious because “A particular advantage is that the neural network learns setting positions of the component from different users…in different vehicle models…and thereby provides an optimum setting position in the determined vehicle for the identified user” (see Beuschel, Para. 14).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Gurin further in view of Chan et al. US PG Publication 20160264131 (hereinafter Chan).
Chan was cited in a previous Office action.

Regarding claim 18, the combination of Ricci and Gurin teaches the method of claim 17 as outlined above.
But the combination of Ricci and Gurin does not explicitly teach wherein the component settings are for a powertrain, and the component settings comprise automated driving configurations.
However, Chan teaches: 
wherein the component settings are for a powertrain, and the component settings comprise automated driving configurations. [[Chan, Para. 5, Para. 19, Para. 26, Para. 47] “The processing circuit is configured to identify an occupant of the vehicle; retrieve an occupant profile for the occupant based on identification of the occupant; receive the occupant data; determine a vehicle operation command based on the occupant data and the occupant profile (i.e.  based on component settings), wherein the vehicle operation command is configured to affect operation of the vehicle while the vehicle is in a robotic driving mode; and provide the vehicle operation command to a vehicle system;” also see [0019] “…robotic driving mode refers to autonomous vehicle operation (i.e., a self-driving vehicle);” also see [0026] “Vehicle systems 140 may include…powertrain system 146, and robotic driving system 148…Powertrain system 146 refers to the propulsion components and control systems of vehicle 100. Powertrain system 146 may include an engine, a transmission, a drive/propeller shaft, a differential, and a final drive (e.g., the wheels of vehicle 100);” also see [0047] “Processing circuit 150 may also determine which vehicle operation command to provide based on a comparison of the acquired occupant data to a stored profile of a vehicle occupant. In one embodiment, processing circuit 150 identifies a vehicle occupant and then retrieves an occupant profile for the identified occupant (e.g., 
	It would have been obvious to one of ordinary skill in the art claim 17 filing date of the claimed invention to modify the system taught by the combination of Ricci and Gurin to include the teachings of Chan. The modification would have been obvious because it ensures that an occupant is comfortable with vehicle operation commands to a powertrain system while the vehicle is driving autonomously, see Chan Para. 60: “…the vehicle operation command may be determined in a wide variety of ways…Accordingly, as mentioned above, the determination may be based on: …a comparison of the acquired occupant data to a stored profile of a vehicle occupant; and/or on both the occupant data and the vehicle operation data. Method 500 may be configured to run continuously, such that the discomfort of one or more occupants in the vehicle is minimized over time.” Also see Chan, Para. 70: “the occupant information…may include…preferences (e.g., vehicle operating parameters that the occupant is comfortable with as opposed to uncomfortable with).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA A SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.S./
Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/
Supervisory Patent Examiner, Art Unit 3668